UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-8003



RENARD NELSON,

                                             Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-615)


Submitted:   April 14, 2005                 Decided:   April 20, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Renard Nelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Renard   Nelson    appeals     the   district     court’s   order

dismissing his petition for writ of habeas corpus filed under 28

U.S.C. § 2241 (2000).         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Nelson v. Stansberry, No. CA-04-615

(E.D.N.C. Oct. 28, 2004).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and    argument   would    not   aid   the

decisional process.



                                                                     AFFIRMED




                                   - 2 -